NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

KRUSE TECHNOLOGY PARTNERSHIP,
Plc.',intiff-Appellant, '

V.

DAIMLER AG, DAIMLER VANS
MANUFACTURING, LLC, MERCENDES-BENZ USA,
LLC, AND MERCEDES-BENZ U.S.
INTERNATIONAL, INC.,
Defendants-Appellees,

AND
VOLKSWAGEN AG AND VOLKSWAGEN GROUP OF
AMERICA, INC. (DOING BUSINESS AS AUDI OF
AMERICA, INC.)

Defendants-Appellees.

2012-1351, -1352

Appeals from the United States District Court for the
Central District of California in case 110. 10-CV-1066,
Judge James V. Selna.

ON MOTION

KRUSE TECHNOLOGY PARTNERSHIP V. DAIMLER AG 2

ORDER

Kruse Technology Partnership requests that Chrysler
Group, LLC, Detroit Diesel Corporation, Western Star
Tuck Sales, Inc., and Daimler Trucks N0rth America,
LLC be removed from the of§cial caption, because these
parties were voluntarily dismissed during the district
court action.

Up0n consideration thereof,

IT IS ORDERED THAT£

The motion is granted. The revised official caption is
reflected above.

FOR THE COURT

 

JUN 0 6  /s/ Jan Horbal
Date J an Horbaly.
Clerk

cc.: John Francis Sweeney, Esq.
John B. Sganga, Jr., Esq.

Scott  Doyle, Esq. u  ma
DERAi. [RCUIT

JUN 05 2U12
JANHURBAL¥
CLERK

s25